 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN J. CORTES,                                 No. 18-cv-01269-DAD-BAM
12                       Plaintiff,
13           v.                                         ORDER GRANTING PLAINTIFF’S
                                                        COUNSEL’S SECOND UNOPPOSED
14    MTC FINANCIAL INC., d/b/a TRUSTEE                 MOTION TO WITHDRAW
      CORPS; JPMORGAN CHASE BANK,
15    N.A.,                                             (Doc. No. 17)
16                       Defendants.
17

18

19

20          This matter is before the court on attorney Mohammad Maaz’s second unopposed motion

21   to withdraw as plaintiff’s counsel of record. (Doc. No. 17.) On March 12, 2019, this motion

22   came before the court for hearing at which time attorney Maaz and defense counsel Bryant

23   Delgadillo both appeared telephonically. Having considered the motion, and having heard from

24   counsel, the court will grant plaintiff’s counsel’s motion to withdraw.

25                                           BACKGROUND

26          Plaintiff Martin Cortes (“plaintiff”) filed his original complaint in Stanislaus County

27   Superior Court on August 16, 2018, alleging multiple causes of action arising out of foreclosure

28   proceedings initiated by defendants. (See Doc. No. 2 at 10–28.) On September 14, 2018,
                                                       1
 1   defendant JPMorgan Chase Bank, National Association (“JPMorgan”) removed the case to this

 2   federal court based on diversity jurisdiction. (Doc. No. 1.)

 3          Plaintiff’s counsel’s first motion to withdraw was filed on October 3, 2018. (Doc. No. 7.)

 4   On November 6, 2018, the motion was argued, submitted, and denied without prejudice. (Doc.

 5   No. 10.)

 6          On October 19, 2018, defendant JPMorgan filed a motion to dismiss. (Doc. No. 8.) On

 7   December 11, 2018, plaintiff’s counsel filed a belated statement of non-opposition to the motion

 8   to dismiss, noting that he had been unable to contact or communicate with plaintiff. (Doc. No.

 9   12.) On December 18, 2018, the court held a hearing on the motion to dismiss and took the

10   motion under submission for decision. (Doc. No. 15.)

11          On January 28, 2019, plaintiff’s counsel filed his second motion to withdraw as attorney

12   of record. (Doc. No. 17.) The motion is unopposed, and the court has not received any

13   correspondence from plaintiff regarding the proposed withdrawal of counsel despite his having

14   been served with the motion. Plaintiff did not appear at the hearing on March 12, 2019.

15                                              ANALYSIS

16          An attorney may not withdraw as counsel of record except by leave of court. Darby v.

17   City of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). “The decision to grant or deny

18   counsel’s motion to withdraw is committed to the discretion of the trial court.” Shalaby v. Newell

19   Rubbermaid, Inc., No. 07CV2107-MMA (POR), 2008 WL 11337437, at *1 (S.D. Cal. Dec. 30,

20   2008) (quoting Beard v. Shuttermart of Cal. Inc., 2008 WL 410694, at *2 (S.D. Cal. Feb. 13,
21   2008)). In ruling on a motion to withdraw, courts consider factors such as “(1) the reasons why

22   the withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the harm

23   withdrawal might cause to the administration of justice; and (4) the degree to which withdrawal

24   will delay the resolution of the case.” McClintic v. U.S. Postal Serv., No. 1:13-cv-00439-LJO-

25   GSA, 2014 WL 51151, at *2 (E.D. Cal. Jan. 7, 2014); see also Leatt Corp. v. Innovative Safety

26   Tech., LLC, No. 09-CV-1301-IEG POR, 2010 WL 444708, at *1 (S.D. Cal. Feb. 2, 2010);
27   Huntington Learning Ctrs., Inc. v. Educ. Gateway, Inc., No. CV 09-3200PSG(VBKX), 2009 WL

28   2337863, at *1 (C.D. Cal. July 28, 2009); Canandaigua Wine Co. v. Moldauer, No. 1:02-cv-
                                                       2
 1   06599 OWW DLB, 2009 WL 89141, at *1 (E.D. Cal. Jan. 14, 2009).

 2          Under the Local Rules of the Eastern District of California, “an attorney who has appeared

 3   may not withdraw leaving the client in propria persona without leave of court upon noticed

 4   motion and notice to the client and all other parties who have appeared.” L.R. 182(d). Leave to

 5   withdraw is “subject to such appropriate conditions as the Court deems fit.” Id.

 6          The court concludes that it now has sufficient information supporting counsel’s motion to

 7   withdraw. Counsel submitted a declaration explaining the reasons for withdrawal and his efforts

 8   to notify plaintiff of the instant motion. (Doc. No. 17-1.) Here, counsel seeks withdrawal

 9   because plaintiff has stopped responding to communication from counsel and appears to have

10   terminated the attorney-client relationship. (Id. at 2–3.) At the hearing on the pending motion,

11   counsel stated that he sent plaintiff a letter via overnight mail in November 2018. On December

12   7, 2018, plaintiff contacted counsel’s office, informed them that he no longer wished to work with

13   them and demanded the return of his case file. (Id. at 2.) Counsel requested that plaintiff sign a

14   substitution of attorney, which plaintiff refused to do. (Id.) Since the December 7, 2018 contact,

15   counsel reports that plaintiff has again been unresponsive to all of counsel’s attempts at

16   communication. (Id.) At the hearing, counsel stated that at plaintiff’s request the case file has

17   been returned to him. In his declaration, counsel provided the last known mailing address of

18   plaintiff and stated that he served the instant motion to withdraw on plaintiff. (Id. at 2–3.) At the

19   request of defense counsel and the court, plaintiff’s counsel also provided plaintiff’s last known

20   phone number and email address. (See Doc. No. 20.)
21          The court acknowledges that any efforts to represent plaintiff are futile if plaintiff has

22   terminated the relationship and refuses to communicate with his current counsel. Further,

23   withdrawal at this point in the litigation will result in minimal prejudice, harm, or delay, because

24   the initial scheduling conference has not yet occurred, and a trial date has not yet been set.

25   Currently, defendant’s motion to dismiss (Doc. No. 8) remains pending before the court.

26           Because plaintiff has not filed a substitution of attorney, the court will direct plaintiff to
27   inform the court in writing within fourteen days of the service of this order whether he intends to

28   continue prosecuting this action and, if so, whether he intends to obtain substitute counsel or
                                                         3
 1   proceed pro se. Any failure by plaintiff to respond to the court’s order in this regard will result

 2   in the dismissal of this action for failure to prosecute and failure to comply with the court’s order.

 3                                                CONCLUSION

 4          For the forgoing reasons:

 5          1. Plaintiff’s counsel’s motion to withdraw (Doc. No. 17) is granted;

 6          2. The Clerk of the Court is directed to terminate Attorney Mohammad Maaz as the

 7               counsel of record for plaintiff Martin J. Cortes;

 8          3. Plaintiff is substituted in pro se and is directed to comply with all hearing dates and

 9               the rules of the court;

10          4. The Clerk of the Court is directed to enter the following contact information as

11               plaintiff’s address of record;

12               Martin J. Cortes
13               2208 Carver Road
                 Modesto, CA 95350
14               (209) 360-7431
                 hustler2019@gmail.com
15

16          5. The Clerk of the Court is directed to serve the pending motion to dismiss (Doc. No. 8),
17               motion to withdraw as attorney (Doc. No. 17), and this order on plaintiff by mail; and
18          6. Plaintiff is directed to inform the court within fourteen (14) days of this order whether
19               he intends to continue prosecuting this action and, if so, whether he intends to obtain
20               new counsel or represent himself. Any failure by plaintiff to respond to the court’s
21               order in this regard will result in the dismissal of this action for failure to prosecute
22               and failure to comply with the court’s order.
23   IT IS SO ORDERED.
24
        Dated:      March 14, 2019
25                                                        UNITED STATES DISTRICT JUDGE
26
27

28
                                                         4
